Exhibit 10.2
REVISIONS TO COMPENSATORY ARRANGEMENTS OF DIRECTORS
The compensation committee of the board of directors of RadiSys Corporation
approved non-employee director compensation, effective as of April 1, 2010, as
follows:
 
Director annual retainer
$31,000
Chairman of the Board annual retainer
$66,000
Audit Committee Chairman
$17,000
Compensation and Development Committee Chairman
$10,000
Nominating and Governance Committee Chairman
$8,000
Compensation and Development Committee membership
$5,000
Nominating and Governance Committee membership
$4,000
Audit Committee membership
$7,500

 
 